The opinion of the court was delivered by
Royce, J.
The right to maintain replevin for beasts impounded is given by s. 1, c. 35, Gen. Sts. That section provides, that the writ shall be prosecuted before any court' having jurisdiction thereof, substantially in the form prescribed by law. By the common-law rules of pleading applicable to the action, if the defendant would justify the impounding, he must file an avowry, setting *11forth the facts relied upon as a justification for such impounding, and no proof would be allowed that did not support the allegations made in the avowry. This suit was tried upon the plea of the general issue alone, and the application of the above rule would exclude the evidence which was objected to.
But it is claimed that the common-law rule has been changed by s. 14 of the same chapter. That section provides that “ the general issue shall be joined on the plea of not guilty,” where the writ is authorized by the 13th section. Section 13 authorizes the bringing of the action to try the right of property in a class of cases where the action could not be sustained under the common law, and the substitution of the general issue for an avowry by the 14th section, has reference only to the cases provided for in the 13th section.
The evidence objected to should have been excluded, and the judgment is reversed, and cause remanded.